DETAILED ACTION
This action is responsive to the Amendment filed on 03/10/2022. Claim 7 has been canceled. Claims 1-6 and 8-25 are pending in the case. Claim 1 remains the only independent claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2022 and 06/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 8, 10-13, and 16-20 are objected to because of the following informalities:
Claim 8:
Line 1 recites “The method of claim 7, wherein: {…},” however, dependent claim 7 has been canceled.
Claim 10:
Line 2 improperly reintroduces the limitation “second user input” (antecedent basis for this limitation had already been introduced in line 15 of amended parent claim 1).
Claim 12:
Line 2 improperly reintroduces the limitation “second user input” (antecedent basis for this limitation had already been introduced in line 15 of amended parent claim 1).
Claim 16:
Line 2 improperly reintroduces the limitation “second user input” (antecedent basis for this limitation had already been introduced in line 15 of amended parent claim 1).
Claims 17-20:
Line 2 of claim 17 improperly reintroduces the limitation “second user input” (antecedent basis for this limitation had already been introduced in line 15 of amended parent claim 1). Dependent claims 18-20 inherit (and, in the cases of claims 18 and 20, repeat) this double antecedence issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1:
Line 11 recites the limitation “that of that state view” after multiple precedents for a “state view” had previously been established (see, for example, lines 3, 7, & 10). This double antecedence issue introduces indefiniteness concerns because it is unclear as to exactly which of these previously-presented “state view” alternatives is being referred to in line 11 (which introduces indefiniteness concerns since different state views were explicitly defined as corresponding to a respective “unique state” (line 4), and thus each would uniquely affect the canvas design context, so it is important that the record be clear as to exactly which state view is being referred to therein).
Claim 21:
Lines 2-5 of dependent claim 21 recite “displaying, in the all-states view design context, one or more of the plurality of state views concurrently with one or more interactive widgets that are also displayed in the canvas design context, the one or more interactive widgets of the canvas design context being graphically adjacent to the stateful widget container in the canvas design context” (emphasis added). In other words, as best understood, claim 21 alleges an operability to display aspects of both the “all-states view design context” and the “canvas design context” concurrently. However, in parent claim 1, these two contexts were explicitly defined to exclude one another and/or otherwise provide incompatible functionalities. For example, claim 1 explicitly juxtaposes the “canvas design context” and the “all-states view design context” by defining the former with the caveat that “no other state view of the stateful widget container being displayed concurrently in the canvas design context” (lines 7-8), while the latter takes the opposite approach by “displaying, in the all-states view design context, the plurality of state views of the stateful widget container concurrently” (lines 9-10). As such, as currently recited, components belonging to one of these design contexts would appear to be fundamentally incompatible with the other design context. Therefore, the metes and bounds of claim 21 are unclear when they try to incorporate (seemingly incompatible) aspects of the canvas design context into the all-states design context. Moreover, even if considerable latitude were given and a scenario were considered arguendo where Applicant actually intended to also provide a similar (yet separate) feature wherein other widgets (which may or may not also be provided in the canvas design context) are also accessible via the all-states design context, as currently recited, in addition to the compatibility concerns explained above, there would still be antecedence-based concerns regarding whether or not the “interactive widgets that are also displayed in the canvas design context” are indeed the exact same widgets that are aimed to be reintroduced in the all-states design context.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US Patent Application Pub. No. 2016/0034144, hereinafter “Hsu”).

As to independent claim 1, Hsu shows a method [¶ 06] comprising:
identifying, in a design tool [e.g. a tool for a “graphical design environment” (Abstract)] having a canvas design context [e.g. a context defined by a design window 202 and/or its encompassing graphical design environment 200 (figs. 2-3)] and an all-states view design context [e.g. a “documentation” context (figs. 2-4 & 6-8)], a plurality of state views of a stateful widget container, each state view of the stateful widget container being associated with a unique state of the stateful widget container [e.g. each of a plurality of state views (e.g. documentation elements 211-213) of a stateful widget container (e.g. form 203) is respectively associated with a unique state of the stateful widget container (fig. 2; ¶¶ 21-24)];
displaying, in the canvas design context, the stateful widget container in accordance with a first state view of the plurality of state views, no other state view of the stateful widget container being displayed concurrently in the canvas design context [In the “design window”/canvas design context (see, e.g., design window 202 in fig. 2), only a single/first state view is displayed at a time, with no other state view of the stateful widget container being displayed concurrently in the canvas design context (fig. 2).];
displaying, in the all-states view design context, the plurality of state views of the stateful widget container concurrently, an internal widget layout of each state view corresponding to that of that state view when displayed in the canvas design context [In the “documentation”/all-states view design context, the plurality of state views of the stateful widget container are displayed concurrently along with an internal widget layout of each state view corresponding to that of the state view when displayed in the canvas design context (figs. 2-3, ¶¶ 21-25). For example, see how the internal widget layout of the state view in the canvas design context 202 of fig. 2 corresponds to the same state and internal widget layout of state 211 in the all-states view design context 210.];
receiving, in the all-states view design context, first user input at a first interactive widget within the stateful widget container, the first interactive widget being associated with the first state view of the stateful widget container [“Documentation elements and embellishments could be added to documentation 210 in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added to the design in graphical design environment 200. […]” (¶ 25). See also figs. 2-4 & ¶¶ 21-24 for further context into how widgets may be interacted with by the user in the all-states view design context.]; and
receiving, in the all-states view design context, second user input to add a second interactive widget to the first state view of the stateful widget container [“[…] the button, text fields, and text labels were added via a drag-and-drop interaction with widget tool bar 201 and design window 202. The actual manner in which the design is specified is not essential to the methods and systems disclosed herein so long as the graphical design environment allows a user to select and combine different design elements to produce more complex design elements that interact to provide a desired end user experience when the design is rendered. In the illustrated example, each widget can be considered a design element, and the combination of discrete design elements that comprise form 203 can likewise be considered a design element. In this sense, design elements can be individual widgets, an entire page of a design, a dimension version of a design element, a master, a dynamic panel state, or any combination of the above.” (¶ 22)
“Documentation elements and embellishments could be added to documentation 210 in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added to the design in graphical design environment 200. […]” (¶ 25). For even further context/examples, see also: ¶¶ 22-24, 35-36, 39, 44-47, & 51.].

As to dependent claim 2, Hsu further shows: 
the stateful widget container comprises one or more interactive widgets in at least one state view [the stateful widget container comprises one or more interactive widgets in at least one state view (see, e.g., figs. 2-4 & ¶¶ 21-25)].

As to dependent claim 3, Hsu further shows:
each state view of the stateful widget container is displayed in the all-states view design context with a same graphical dimension as when that state view is displayed in the canvas design context [“As shown in FIG. 2, documentation elements can display representations of their linked design elements in various states. Design elements in an interactive design can display different states when they are rendered according to how they have been programmed in the design environment by user. […]” (¶ 44)].

As to dependent claim 4, Hsu further shows:
the first user input modifies a state or property of the first interactive widget [the first user input modifies a state or property of the first interactive widget (see, e.g., figs. 3-4 & ¶¶ 21-25)].

As to dependent claim 5, Hsu further shows:
the first user input triggers an interaction of the first interactive widget [the first user input triggers an interaction of the first interactive widget (see, e.g., figs. 2-4 & ¶¶ 21-25)].

As to dependent claim 6, Hsu further shows:
displaying, in the all-states view design context, an interaction relationship between the first state view of the stateful widget container and a second state view of the stateful widget container [“[…] As illustrated, the three documentation elements in FIG. 2 display images of form 203 and have been embellished with flow lines and text boxes with explanatory text to flesh out the informational content of the documentation. Documentation element 212 shows a representation of the design element with a strong password and documentation element 213 shows a representation of the design element with a weak password. A reviewer of the documentation would thereby be provided with an example of how form 203 responded to the input of a weak password and a strong password in a concise and informative format. […]” (¶ 24)
“As shown in FIG. 2, documentation elements can display representations of their linked design elements in various states. Design elements in an interactive design can display different states when they are rendered according to how they have been programmed in the design environment by user. As described previously, documentation element 212 shows form 203 in a “strong password” state and documentation element 213 shows form 203 in a “weak password” state. […] To facilitate efficient documentation, the state displayed by an image of a design element can be selected directly via the documentation element. As such, documentation element 211 could have been added to documentation 210 three times, and simple direct modifications could have been conducted on two of them to change the state reflected by the image to the state in 212 and 213.” (¶ 44)].

As to dependent claim 8, Hsu further shows:
the second interactive widget was added to the first state view of the stateful widget container by moving the second interactive widget from a second state view of the stateful widget container, or by duplicating the second interactive widget from the second state view of the stateful widget container [“[…] the button, text fields, and text labels were added via a drag-and-drop interaction with widget tool bar 201 and design window 202. The actual manner in which the design is specified is not essential to the methods and systems disclosed herein so long as the graphical design environment allows a user to select and combine different design elements to produce more complex design elements that interact to provide a desired end user experience when the design is rendered. In the illustrated example, each widget can be considered a design element, and the combination of discrete design elements that comprise form 203 can likewise be considered a design element. In this sense, design elements can be individual widgets, an entire page of a design, a dimension version of a design element, a master, a dynamic panel state, or any combination of the above.” (¶ 22)
“Documentation elements and embellishments could be added to documentation 210 in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added to the design in graphical design environment 200. […]” (¶ 25). For even further context/examples, see also: ¶¶ 28, 51, 60, & 69.].

As to dependent claim 9, Hsu further shows:
displaying, in the all-states view design context, an indication that all or a portion of the first interactive widget exceeds a graphical boundary of the first state view of the stateful widget container, the indication being associated with the stateful widget container [“When the representation of the design element is panned or zoomed portions of the representation may move out of or into the area defined by the border of the documentation element. FIG. 10 illustrates several ways in which the documentation element could respond to the pan and zoom command to deal with this issue. […]” (¶ 77)].

As to dependent claim 10, Hsu further shows:
receiving, in the all-states view design context, second user input to change a property of the first state view of the stateful widget container, the property not including a state associated with the first state view of the stateful widget container [“[…] As illustrated, the three documentation elements in FIG. 2 display images of form 203 and have been embellished with flow lines and text boxes with explanatory text to flesh out the informational content of the documentation. Documentation element 212 shows a representation of the design element with a strong password and documentation element 213 shows a representation of the design element with a weak password. A reviewer of the documentation would thereby be provided with an example of how form 203 responded to the input of a weak password and a strong password in a concise and informative format. […]” (¶ 24)].

As to dependent claim 11, Hsu further shows:
the property is one of a user-defined note associated with the first state view of the stateful widget container [“[…] As illustrated, the three documentation elements in FIG. 2 display images of form 203 and have been embellished with flow lines and text boxes with explanatory text to flesh out the informational content of the documentation […]” (¶ 24)], an indication that the first state view of the stateful widget container is a favorite state view [e.g. ¶¶ 40 & 54-56], an indication that the first state view of the stateful widget container is a locked state view [e.g. ¶¶ 69 & 79], or an indication that the first state view of the stateful widget container is a hidden state view [“[…] The properties of the widgets in a design element will differ across different states. Examples of properties that might change in the different states of a design element include the textual content of a text label widget, the image displayed by an image widget, the location and size of a widget, the color of a widget, the status of the widget as visible or hidden […]” (¶ 44)].

As to dependent claim 12, Hsu further shows:
receiving, in the all-states view design context, second user input to change a property of the stateful widget container in accordance with the first state view of the stateful widget container [“The representations of design elements that are presented in the documentation elements can be manipulated to show different portions of the representation and to apply different levels of zoom to the representation. The graphical design environment can include an image adjustment interface that can be instantiated using a processor operating in combination with the non-transitory computer-readable medium on which the graphical design environment is stored. The image adjustment interface can accept image adjustment commands from a user. The image adjustment commands can pan, zoom, rotate, and crop the representation of the design element.” (¶ 73)].

As to dependent claim 13, Hsu further shows:
the property is one of a scroll property of the stateful widget container, an interaction property of the stateful widget container, or an expansion property of the stateful widget container [see the property/image adjustment commands corresponding to scroll, interaction, and/or expansion properties throughout ¶¶ 73-79].

As to dependent claim 14, Hsu further shows:
displaying, in the all-states view design context, a property of the first state view of the stateful widget container [Hsu is replete with examples wherein one or more properties of the first state view of the stateful widget container (including properties of state views other than the states themselves) are displayed in the all-states view design context. In addition to the visual examples throughout figs. 2-10, further discussions of these displayable properties may be found in at least: ¶¶ 22-29, 33, 37-44, 50-53, 58-61, 65-69, & 70-80.].

As to dependent claim 15, Hsu further shows:
the property is one of an indication of last edited time, an indication of whether the first state view of the stateful widget container is used in an interaction in the canvas design context, an indication of whether the first state view of the stateful widget container is being edited by another user of the design tool, or an indication of whether the first state view of the stateful widget container has been edited by another user of the design tool [“There are many ways by which the link manager can assure that modifications made to design elements are applied to their linked documentation elements. The link manager component could push modifications made to the design element to the documentation element. Alternatively, the link manager component could be part of the documentation element, and it could pull modifications made to the design element to the documentation element. The pulling operation could be conducted according to a periodic poll of the design element to see if any modifications had been made since the last poll. The pulling operation could also be conducted every time the documentation element was instantiated in memory. In other words, the link manager component could apply any modification made to the design element to the documentation element every time the documentation element was accessed in the graphical design environment or rendered in a design by an external player. In any of these situations, after design elements and documentation elements are linked, changes made to the design in design window 202, such as the addition of image 300, can result in corresponding modifications 310 to documentation elements in the documentation.” (¶ 29)].

As to dependent claim 16, Hsu further shows:
receiving, in the all-states view design context, second user input selecting an interactive widget of the stateful widget container in the first state view of the stateful widget container; receiving, in the all-states view design context, third user input selecting the interactive widget in a second state view of the stateful widget container; and receiving, in the all-states view design context, fourth user input changing a property of the interactive widget [“[…] each widget or page added to a graphical design can be identified by the documentation tool as a potential design element for which the user will want to generate documentation. However, the documentation generator interface can alternatively or in combination allow a user to specify design elements for which documentation elements could be generated.” (¶ 34)], the property of the interactive widget being changed concurrently in the first state view of the stateful widget container and the second state view of the stateful widget container [“[…] Once a design element and a documentation element are linked, the link manager component will assure that modifications made to the design element are applied to the documentation element. As illustrated, multiple documentation elements can be linked to the same design element such that the link manager will need to assure that modifications made to the design element are applied to each of its linked documentation elements. In addition, a documentation elements may be linked to multiple independent design elements such that the link manager will need to assure that modifications made to any of the design elements are applied to that particular documentation element.” (¶ 28)
“In specific approaches, a representation of a design element displayed by a documentation element can be edited in place in a similar fashion to how design elements are edited. In other words, the representation of the design element can be available to receive a first modification that is directly entered by the user via the documentation element. FIG. 4 illustrates two versions of documentation: 400 and 410. As shown in documentation 400, a portion of one documentation element 401 has been selected for editing via a selection reticle. The text of the portion of the documentation element has been edited as shown in 411 of documentation element 410 by changing the text from “Weak” to “Average.” In this situation, the documentation element has retained knowledge of the original discrete widgets that form the design element to which the documentation element is linked such that they can be edited as if they were still discrete widgets. In particular approaches, these modifications could be pushed back through the link to the design element either automatically or in response to a command received from the user as described above with reference to modifications made to the design elements.” (¶ 39). See also ¶¶ 44 & 51.].

As to dependent claim 17, Hsu further shows:
receiving, in the all-states view design context, second user input changing a graphical position of the first state view of the stateful widget container relative to a second state view of the stateful widget container [“The documentation elements in documentation 800 can be added to the documentation in a similar fashion to the way design elements are added to the design. They can also be moved, resized, and arranged within the documentation in a similar fashion to the way design elements are arranged in a design. […]” (¶ 71).].

As to dependent claim 18, Hsu further shows:
receiving, in the all-states view design context, second user input resetting the graphical position of the first state view of the stateful widget container relative to the second state view of the stateful widget container to a previous or preferred graphical position of the first state view of the stateful widget container relative to the second state view of the stateful widget container [“The graphical design environment and documentation tool can manage edits made via the documentation element or the design element in the graphical design in various ways. In specific approaches, when modifications to the design element are made in the graphical design environment, and are pushed to the documentation element, any local modifications made via the documentation element since the link to the documentation element was created can be wiped out. With reference to FIG. 4, this would cause the modification of the text from “Weak” to “Average” to be reversed even if the subsequent modification to the design element only changed the font style and not the textual content of the widget. […]
Modifications made to different kinds of properties can be managed by the link manager in different ways. For example, changes to design element properties that affect the default state of a design element may always wipe out modifications made to the representation of the design element via the documentation element while changes to design element properties that only present in other states may not. The way in which the link manager handles conflicting edits made to the design element and documentation element may be configurable by the user.” (¶¶ 40-41)].

As to dependent claim 19, Hsu further shows:
setting, in the all-states view design context, a numerical state associated with the first state view of the stateful widget container in accordance with the graphical position of the first state view relative to the second state view of the stateful widget container [“[…] design elements in an interactive graphical design can have properties such as content, location, size, and color. However, in an interactive graphical design, these static properties can change when the design element is placed into different states as the user interacts with the design. […]” (¶ 01)
“[…] a state selection command is received from a user that switches the state displayed by the representation of the design element in the documentation element. As mentioned above, design elements can exhibit a plurality of states in a rendering of the interactive graphical design. As shown in FIGS. 2-4, form 203 can exhibit a strong password state, a weak password state, and a default state. When the informational content of the documentation element changes in response to the state selection command, the design element is not affected. The state selection command can be received from the user through the selection of a radio button or check box in a dialog that displays the plurality of states or a subset of the plurality of states. In specific approaches, the state selection command will potentially modify the state displayed by a representation of the design element to any of the states that the design element can exhibit. In other approaches, the state selection command will apply the selected state to the documentation element in other ways depending upon the type of informational content specified for the documentation element. For example, the properties or source code displayed by the documentation element can switch to reflect aspects of the selected state of the design element. The displayed states can be displayed to the user as a list of short textual descriptions of the states. The textual descriptions can be provided by the user or assigned automatically by the graphical design environment. The displayed states can also be displayed to the user with a preview of how the representation of the design element would appear in the relevant state.” (¶ 54)
“Actions could be defined as a combination of documentation-specific, user-specified, and native event handlers and events. The events and event handlers that comprise each action could be updated by the link manager whenever the design element was modified to preserve consistency. For example, if the name of a widget changed in the design from “Button—1” to “Submit_Button”, a component event for an action could change from “OnClick Button—1” to “OnClick Submit_Button.” In the case where user-specified events or event handlers in the design element are part of the action, changes to the user-specified events or event handlers in the design element could also be synchronized by the link manager. Once an action was specified, a user could later reorder or delete the component events and event handlers, or add additional events and event handlers to the action.” (¶ 59)
“Prior to the display of the states or actions, a separate step 706 could be conducted in which the plurality of states or actions are derived from the content, events, and event handlers associated with the design element. This derivation step can be conducted when the design element is specified, when it is linked to a particular documentation element, any time a linked design element is modified, any time the documentation element is loaded into memory, or in response to a request to display the states. For example, the documentation tool could determine that the text label that displays the strength of the password is modified when an event occurs on the password text field. In this example, two different event handlers may be executed depending on the number of characters in the password field. […]” (¶ 61)
“After the states are derived, the graphical design environment could display the derived states to the user in the form of images of the design element in each of those states, and allow the user to specify names for each of the states. However, the graphical design environment could also intuit the appropriate names for states based on the content, events, and event handlers associated with the design element. For example, in the case of form 203, the design environment may utilize the content of the text block that changes in each state to name the specific states (e.g., “Strong” state, “Weak” state, and “Default” state). The labels for the actions in interface 703 could also be derived from the content, events, and event handlers associated with the design or manually specified as with the states.” (¶ 64)
In addition to these teachings provided above, it also noted that even though the current language is broader than the following interpretation, if by setting a “numerical state” for the first state view what was meant was merely to label said state with a number per se (such as the alphanumeric character “1”), this would have amounted to a non-functional descriptive material and/or design choice 1 over Hsu’s existing and unbounded alphanumeric labeling possibilities. For even further context/examples, see also ¶¶ 01, 24, 59-64, 70-72, & 79.].

As to dependent claim 20, Hsu further shows:
receiving, in the all-states view design context, second user input graphically positioning the second state view of the stateful widget container to overlap the first state view of the stateful widget container such that graphical differences between the first state view of the stateful widget container and the second state view of the stateful widget container are visible to a user of the design tool [“Documentation elements and embellishments could be added to documentation 210 in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added to the design in graphical design environment 200. […]” (¶ 25)
“[…] The generate documentation element command could involve selecting a page from a sitemap panel in the design environment and dragging it into the design. […]” (¶ 38)
“The documentation elements in documentation 800 can be added to the documentation in a similar fashion to the way design elements are added to the design. They can also be moved, resized, and arranged within the documentation in a similar fashion to the way design elements are arranged in a design. If the documentation element has been linked to a design element and is configured to display a representation of the design element, the representation of the design element can be scaled with the documentation element when it is resized, or it can stay the same size while the documentation element is scaled. In addition, documentation elements can be modified with graphical embellishments to provide a more user friendly documentation for the design, to set off documentation elements from the design in situations in which the documentation elements were part of the design, or to differentiate different kinds of documentation elements such as documentation elements displaying properties of design elements and documentation elements displaying images of design elements. The borders of the documentation elements could be customizable, connection points for flow diagramming could be built in or added to the documentation elements, and the opacity and fill patterns of the documentation elements could be customizable. Additional graphical elements could be added to the documentation such as flow lines, text blocks, or other design elements to enhance the informational content and utility of the documentation.” (¶ 71). See also how secondary state views “can appear overlain on the documentation element” (¶ 75).].

As to dependent claim 21, Hsu further shows:
displaying, in the all-states view design context, one or more of the plurality of state views concurrently with one or more interactive widgets that are also displayed in the canvas design context, the one or more interactive widgets of the canvas design context being graphically adjacent to the stateful widget container in the canvas design context [“[…] the button, text fields, and text labels were added via a drag-and-drop interaction with widget tool bar 201 and design window 202. The actual manner in which the design is specified is not essential to the methods and systems disclosed herein so long as the graphical design environment allows a user to select and combine different design elements to produce more complex design elements that interact to provide a desired end user experience when the design is rendered. In the illustrated example, each widget can be considered a design element, and the combination of discrete design elements that comprise form 203 can likewise be considered a design element. In this sense, design elements can be individual widgets, an entire page of a design, a dimension version of a design element, a master, a dynamic panel state, or any combination of the above.” (¶ 22)
“[…] The documentation generator interface can identify design elements automatically for which the user can generate documentation. For example, each widget or page added to a graphical design can be identified by the documentation tool as a potential design element for which the user will want to generate documentation. However, the documentation generator interface can alternatively or in combination allow a user to specify design elements for which documentation elements could be generated.
Design elements can be pre-specified by the design environment or documentation tool, or they can be specified by the user. […]
Design elements could be specified by the user in various ways. For example, documentation generator interface 230 could include a capture button 231 which would switch the design environment into a capture mode wherein a selection command subsequently received from the user would select a page, group of pages, a widget, group of widgets, or combinations thereof and specify them as a design element for which the user may want to generate documentation. As another example, a user could apply focus to a page, group of pages, a widget, group of widgets, or combinations thereof in the graphical design environment and then input a command to the graphical design environment to specify them as a design element for which the user could generate documentation. The command could be received from the user via a button available in a tool bar of the graphical design environment or via a pop up dialog that appeared in response to a right mouse click on the pages or widgets.” (¶¶ 34-36)
“[…] the documentation could be a page or set of pages that are included in a web site design. The web site design itself could have links to the documentation so that a user reviewing the web site could efficiently switch back and forth between the documentation and the design. In these situations, the documentation element addition command could be similar to the kind of command from a user that would add a widget or new page to the design. For example, the documentation element addition command could be the selection of a documentation element via a drag-and-drop action using a toolbar and a design window. As another example, the documentation element addition command could be the drop portion of a drag-and-drop action where a design element was selected using a toolbar and a design window. The toolbar could be the masters toolbar or the design map interface described above. The documentation element addition command could also be received via a dialog interface. For example, a list of design elements could be presented to a user and the user could select a design element for which a documentation element should be created.” (¶ 47)].

As to dependent claim 22, Hsu further shows:
identifying, in a prototype environment [“[…] The graphical embellishment succinctly informs the user that either the design is a prototype […]” (¶ 72)] having a prototype view context [e.g. a context defined by a design window 202 and/or its encompassing graphical design environment 200 (figs. 2-3 & 8)] and an all-states view prototype context [e.g. a “documentation” context (figs. 2-4 & 6-8)], the plurality of state views of the stateful widget container [e.g. each of a plurality of state views (e.g. documentation elements 211-213) of a stateful widget container (e.g. form 203) is respectively associated with a unique state of the stateful widget container (figs. 2 & 8; ¶¶ 21-24 & 70-74)];
displaying, in the prototype view context, the stateful widget container in accordance with the first state view of the plurality of state views, no other state view of the stateful widget container being displayed concurrently in the prototype view context [In the “design window”/canvas design context (see, e.g., design window 202 in figs. 2 & 8), only a single/first state view is displayed at a time, with no other state view of the stateful widget container being displayed concurrently in the canvas design context (figs. 2 & 8).];
and displaying, in the all-states view prototype context, the plurality of state views of the stateful widget container concurrently, the internal widget layout of each state view corresponding to that of the state view when displayed in the prototype view context [In the “documentation”/all-states view design context, the plurality of state views of the stateful widget container are displayed concurrently along with an internal widget layout of each state view corresponding to that of the state view when displayed in the canvas design context (figs. 2-3 & 8, ¶¶ 21-25 & 70-74). For example, see how the internal widget layout of the state view in the canvas design context 202 of fig. 2 corresponds to the same state and internal widget layout of state 211 in the all-states view design context 210.].

As to dependent claim 23, Hsu further shows:
displaying, in the all-states view prototype context, styling and interactivity information associated with the stateful widget container or interactive widgets therein in accordance with each of the plurality of state views [“Documentation element 803 has an octagonal raised border to evoke the concept of a stop sign to show that the design flow illustrated is a termination point of the design experience. The graphical embellishment succinctly informs the user that either the design is a prototype and further interactivity along that particular design experience is not available, or that that path of interactivity is not a desired path to take while utilizing a finished version of the design. Different kinds of embellishments could be utilized including arrow shaped borders to assist a user in tracing a flow through the interactivity or different colored borders to illustrate different paths through the design.” (¶ 72). For further context, see also ¶¶ 21-25 & 70-74.].

As to dependent claim 24, Hsu further shows:
displaying, in the all-states view prototype context, usage statistics associated with the stateful widget container or interactive widgets therein in accordance with each of the plurality of state views [“[…] The dialog could appear in the properties pane when the documentation element was selected. The dialog could be a list of pages or other design elements similar to the design map interface described above. A summary of design elements that the documentation element was linked to could also show up in the properties pane. The summary could be a graphical representation of the design elements or a list of design element names. An interface element in the properties pane could also be selected to trigger the appearance of the dialog to keep the properties pane from being too crowded. This approach could also be used in combination with other ways to link the documentation element and design elements. For example, the documentation element could be created for a particular design element using a different approach, and the dialog could be used to edit the design elements that the documentation element was linked to.” (¶ 53). For further examples of displayable “usage statistics” (which, as currently recited, may be reasonably interpreted as being “directed [to] conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists” (MPEP § 2111.05)), see also ¶¶ 64-66 & 70-79.].

As to dependent claim 25, Hsu further shows:
rendering a representation of the plurality of state views to a non-interactive document [“[…] Documentation 110 will generally be produced in a common word processing format or portable document format. […]” (¶ 03) 
“[…] Documentation 210 could also be an exported document that is rendered outside of graphical design environment 200. For example, documentation 210 could be a text-based document rendered using a standard word processing program, an exported image, or a printed document. […]” (¶ 23)
“Applying a state or action to a documentation element on export of the design, or upon generation of the documentation, could be conducted in various ways. During export, when the design was rendered in a player, or when the documentation was viewed in a stand-alone documentation tool, the documentation element could be generated as a flat image of the representation of the design element in a particular state or as the design element would appear in response to an action. […] the code used to instantiate a documentation element and apply the required action to that element could include additional code that would lock the state of the documentation element such that it did not respond to additional events once the action was applied. […]” (¶ 69) | Fur further context/examples, see also ¶¶ 01 & 74.].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. As to the previously-presented USC 112 issues, although the amendments resolved some concerns, some issues persist with regards to claims 1 and 21 as illustrated above. With regards to the prior art, Applicant further argues:
“[…] the portion of Hsu quoted above relates to a widget tool bar 201, a design window 202, and a form 203 of a design environment 200 and does not relate to documentation 210 of Hsu. Indeed, as bolded in the Office Action, Hsu at paragraph [0022] says that "each widget can be considered a design element." (emphasis added.) That is to say, the portion of Hsu quoted above was not describing the documentation 210 of Hsu.
Regarding the documentation 210 of FIG. 2, the Office Action quotes Hsu at paragraph [0025], where Hsu describes adding "documentation elements and embellishments to the documentation 210, "in a drag-and-drop or click-and-edit fashion similarly to the way in which widgets were added in [the] graphical design environment 200". However, Hsu does not describe adding a design element to a stateful widget container using the documentation 210. 
In fact, at paragraph [0032], Hsu makes clear that, "The design element is in the interactive graphical design, but the documentation element is not necessarily in the design." With regards to FIG. 2, Hsu describes, at paragraph [0022], adding design elements to a design in the context of the design window 202. Hsu also describes, at paragraph [0025], adding documentation elements to documentation via the documentation 210. However, Hsu does not describe adding design elements to a design via the documentation 210. 
Even if it were said for the sake of argument, that adding a documentation embellishment to a documentation element in Hsu describes adding an interactive widget to a stateful widget container, it would still not describe adding that interactive widget to a particular state view (e.g., a "first" state view) of that stateful widget container.”

The Office respectfully disagrees. First, with respect to Applicant’s allegation that “the portion of Hsu quoted above was not describing the documentation 210 of Hsu,” the Office respectfully disagrees and maintains that Hsu purposely broadens the scope of what it deems as a “design element” to include both widgets and containers (which would include “documentation 210” | see Hsu: ¶ 22). Moreover, despite Applicants recitation of paragraph 32 of Hsu (which was never pointed to nor relied upon by the Office), the fact remains that Hsu describes adding/dragging and dropping interactive widgets to deliberately selected/first state views of a stateful widget container in both the canvas design context and the all-states design context (see Hsu: ¶¶ 22 & 25). 

“	Figure 2 of Hsu, reproduced above, shows a widget tool bar 201, a documentation generator interface 230, and documentation 210. The Office Action proposes that the documentation 210 describes the all-states view design context disclosed in the present application. If the documentation 210 describes the all-states view design context, then FIG. 2 cannot be said to illustrate receiving first user input at a first interactive widget (i.e., because Hsu, at paragraph [0024], describes elements 211-213 as "documentation elements"), and further cannot be said to illustrate the first user input triggering an interaction of that first interactive widget.
Additionally, Figure 3 of Hsu, reproduced above, shows the design window 202 and another view of the documentation 210. Also shown is an indication that an addition of an image 300 in the design window 202 can result in corresponding modifications 310 to documentation elements of the documentation 210 as described at paragraph [0029] of Hsu. If the documentation 210 describes the all-states view design context as proposed by the Office Action, then Figure 3 cannot be said to illustrate receiving first user input at a first interactive widget within the all-states view design context, and further cannot be said to illustrate the first user input triggering an interaction of that first interactive widget.
Figure 4 of Hsu, reproduced above, shows documentation 400 and documentation 410. Also shown is an indication that a documentation element 401 can be selected for editing, as described at paragraph [0039] of Hsu. If the documentation 400 and 410 describe the all-states view design context as proposed by the Office Action, then Figure 4 cannot be said to illustrate receiving first user input at a first interactive widget, and further cannot be said to illustrate the first user input triggering an interaction of that first interactive widget. That is, editing the text of a documentation element 401 does not describe triggering an interaction of a first interactive widget.
Further, none of paragraphs [0021]-[0025] of Hsu describe a first user input received at a first interactive widget in an all-states view triggering an interaction of that first interactive widget. In fact, the word "interaction" only appears once in Hsu, and that is with respect to the widget tool bar 201 shown in FIG. 2, as described at paragraph [0022] and it is in the context of a drag-and-drop interaction of the widget tool bar 201 to add elements to a design. Even in the design context, an interaction of an interactive widget is not described by Hsu as being triggered.”

The Office respectfully disagrees. Applicant is respectfully reminded that during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). It is respectfully submitted that the breadth in scope of a limitation wherein an “input triggers an interaction,” even with respect to the claimed “first interactive widget,” is still considerable and breadth and covers a wide spectrum of possibilities that would reasonably read on “an interaction” as broadly stated (including the many interaction examples and concomitant effects reactions illustrated throughout figs. 2-4 & ¶¶ 21-25 whenever the any “first user input” alternative is detected and a concomitant effect is rendered/triggered).

“As shown and described with respect to Figure 10 of Hsu, above, jagged lines at 1007 are shown when an image in a documentation element is zoomed to the point that it the documentation element cannot show the entirety of the zoomed image. However, Figure 10 does not show that an interactive widget has exceeded the boundaries of a stateful widget container. Rather, a zoomed representation of a design element has exceeded the borders of a documentation element. Indeed, Hsu states at paragraph [0077] that, "[w]hen the representation of the design element is panned or zoomed portions of the representation may move out of or into the area defined by the border of the documentation element."”

The Office respectfully disagrees. It is respectfully maintained that the aspects taught by Hsu in at least fig. 10 and ¶ 77 of Hsu very reasonably reads on “displaying {…} an indication that all or a portion of the first interactive widget exceeds a graphical boundary{…}” as currently claimed, particularly when the claim is so broad as to only require at least some “portion of the first interactive widget” to exceed “a graphical boundary,” and the aspects of fig. 10 and ¶ 77 would still very reasonably be considerable as being, in at least some manner, “associated with the stateful widget container.”

“	The Office Action points to paragraph [0072] of Hsu which describes a "graphical embellishment that succinctly informs the user that either the design is a prototype and further interactivity along that particular design experience is not available, or that that path of interactivity is not a desired path to take while utilizing a finished version of the design." Indicating that a design, or a portion of a design is a prototype in a documentation context is not the same as providing a prototype view context as disclosed in the present application. That is, the graphical embellishment described by Hsu to represent that all or a portion of a design is a prototype is added and displayed within a documentation context.
Indeed, the word "prototype" appears nowhere else in Hsu, nor does a description of a prototype view context and an all-states view prototype context. Because Hsu mentions neither of these contexts, Hsu could not then be said to further describe the other limitations of claim 22 which involve each of these contexts.”

The Office respectfully disagrees. First, the claim appears to currently only use “prototype” as a label without further functionality/specificity as to what sets apart a “prototype” context from the previously-mapped contexts. Moreover, Hsu goes so far as to actually assign this label to its contexts in at least ¶ 72.  

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §§ 2111.04, 2111.05, and 2144.04.